               Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 1 of 19




                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA

         DENISE LAMAUTE,

               Plaint{[!,.

         v.                                                      Case No. 1:19-cv-3702-RCL

         SAMANTHA POWER, Administrator, U.S.
         Agency.for International Development, 1

                 Defendant.


                                         MEMORANDUM OP.I ION

                Before the Court is plaintiff Denise Lamaute's motion to compel defendant United States

     Agency for International Development to produce documents responsive to her First Set of

     Requests for Production of Documents. ECF No. 19. For the reasons stated below, Lamaute's

     motion to compel will be granted in part and denied in part.

I.            BACKGROUND

                Lamaute is a sixty-seven year-old, Black woman who has worked at the Agency for almost

     two decades. Comp!.      ir 7. She claims that the Agency discriminated against her on the basis of
     race, sex, and age, in violation of Title VII of the Civil Rights Act of 1964, 42 lJ .S.C. § 2000e et

 seq., and the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., when it selected

     Mark Pickett, a white man, over her for a senior level position she applied for in 2017. Lamaute

 alkges that · she was objectively more qualified for the GS-15 supervisory business specialist

 position she applied for in the Agency's Bureau for Europe and Eurasia. Mainly, she alleges that

 her years of experience and expertise in the economic growth sector makes her the objectively



     1
  On May 3, 2021, Samantha Power was sworn in as the Administrator of the U.S. Agency for International
 Development and was automatically substituted as the named defendant. .'-:i'ee Fed. R. Civ. P. 25(d).
       Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 2 of 19



better candidate compared to Pickett, who had fewer years of experience related to economic

growth. Id. at    ~~   62-145. Lamaute further alleges that the Agency deviated from standard hiring

practices and procedures during the hiring process. For instance, she alleges that the Agency failed

to ensure a diversity-conscious hiring process, because the three-person hiring committee that

interviewed her and Pickett for the position was comprised entirely of white men, and because the

Agency did not provide diversity information for the hiring committee to review during the hiring

process. Id. at   ~~   41-44. She also alleges that the hiring committee asked Lamaute and Pickett

different questions during their respective interviews. Id. at   iii! 46-54.
       Last May, Lamaute served her first set of interrogatories and requests for production of

documents on the Agency. Mot., Ex. A. Defendants responded to some requests and objected to

other requests. Mot., Ex. B. Lainaute asserted that several of the responses were inadequate. Mot.,

Ex. C. Between October 2020 and December 2020, the parties met and conferred twice and

exchanged emails, and they resolved some of the discovery disputes. Mot. at 5. Yet, Lamaute

argues that the Agency "has failed to produce complete responses to the majority of [her] requests."

Id. She filed her motion to compel the Agency to produce documents to the full extent requested.

Specifically, she seeks complete responses to her Requests for Production of Documents Nos. 3,

4, 5, 6, 7, 8, and 11. Lamaute contends that the requested discovery is relevant and proportional to

her Title VII and ADEA discrimination claim. See id The Agency opposed the motion, asserting

that her requests seek non-relevant information or are not proportional to the needs of the case.

Def.'s Opp'n. (ECF No. 26). Lamaute replied, reasserting the relevance and proportionality of her

requests. Reply (ECF No. 27).

       After briefing was complete, the Agency supplemented its discovery responses. Notice,

ECF No. 29. It provided five additional documents in response to Request for Production No. 8.




                                                   2
             Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 3 of 19



II.      LEGAL STANDARD

             A party may submit to another party a request for production of documents "within the

      scope of Rule 26(b)." Fed. R. Civ. P. 34(a). Under Rule 26(b)(l) of Federal Rule,s of Civil

      Procedure, "[p]arties may obtain discovery regarding any nonprivileged matter that is relevant to

      any party's claim or defense and proportional to the needs of the case, considering [ 1:J the

      importance of the issues at stake in the action, [2] the amount in controversy, [3] the parties'

      relative access to relevant information, [4] the parties' resources, [5] the importance of the

      discovery in resolving the issues, and [6] whether the burden or expense of the proposed discovery

  outweighs its likely benefit." In short, considerations of both relevance and proportionality govern

  the scope of discovery. See Fed. R. Civ. P. 26(b)(l ); Fed . R. Civ. P. 26 advisory committee's notes

  to 2015 amendment. If the court determines that the proposed discovery is outside the scope

  permitted by Rule 26(6)(1), then it must limit the extent of discovery accordingly. See Fed. R. Civ.

  P. 26(6)(2)(C).

             Relevance, for discovery purposes, has been "'construed broadly to encompass any matter

  that bears on, or that reasonably could lead to other matter that could bear on' any party's claim or

  defense." United States ex rel. Shamesh v. CA, Inc., 314 F.R.D. 1, 8 (D.D.C. 2016) (quoting

  Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340,351 (1978)). While plaintiffs in discrimination

  cases have been permitted a broad scope of discovery, "the relevance standard of Rule 26 is not

  without bite." Food Lion, Inc. v. United Food & Com. Workers Inr 'l Union, AFL-CIO-CLC, 103

  F.3d 1007, 1012 (D.C. Cir. 1997) (citation omitted). In discrimination cases, "courts remain

  concerned about 'fishing expeditions, discovery abuse, and inordinate expenses involved in

  overbroad and far-ranging discovery requests' and have therefore limited discovery to the issues

  involved in the particular case." Pleasants v. Al!baugh, 208 F.R.D. 7, 9 (D.D.C. 2002) (quoting

  Hardrick, 96 F.R.D. 617, 618 (D.D.C. 1983)). Courts may exercise discretion in discrimination


                                                     3
              Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 4 of 19




       cases by placing reasonable limits in discovery in order to balance the needs and rights of both

       plaintiff and defendant. See Glenn v. Williams, 209 F.R.D. 279, 282 (D.D.C. 2002) (citation

       omitted). The consideration of proportionality involves balancing the six factors identified in Rule

       26(b )(1 ), where "[ nJo single :factor is designed to outweigh the other factors in determining

       whether the discovery sought is proportional." Oxbow Carbon & Mins. LLC v. Union Pac. R.R.

       Co., 322 F.R.D. 1, 6 (D.D.C. 2017) (internal quotation mark and citation omitted).

              When a party objects to a discovery request, the requesting party may-after first

       attempting to resolve the issue by conferring with the refusing party-file a motion to compel. Fed.

       R. Civ. P. 3 7(a)(l ). The party that brings the motion to compel bears the initial burden of

       "explaining how the requested information is relevant." Oxbow Carbon, 322 F.R.D. at 5-6; see

       also Fed. R. Civ. P. 26 advisory committee's notes to 2015 amendment ("[T]he [amendment] does

       not place on the party seeking discovery the burden of addressing all proportionality

       considerations."). Once relevance has been established, the burden shifts to the party opposing

       discovery to show why the discovery should not be permitted. To satisfy that burden the refusing

       party must make a specific, detailed showing. See, e.g., Oxbow Carbon, 322 F.R.D. at 6.

III.      ANALYSIS

              Lamaute seeks complete responses to Requests for Production Nos. 3, 4, 5, 6, 7, 8, and 11.

       Given the logical connection between some of the requests, the Court will group certain requests

       together to determine the appropriate scope of discovery. The Court will address the requests in

       the following order: Request Nos. 3 and 4 (communications about Lamaute and Pickett); No. 7

       (documents related to Pickett's performance); Nos. 5 and 6 (internal reports and communications

       about diversity and inclusion); No. 8 (hiring policies, procedures, and protocols); No. 11

       (information about the racial and gender composition of hiring committee members).




                                                       4
       Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 5 of 19



        While the Court will consider the relevance and proportionality of each discovery request

in turn, it notes that four of the six proportionality factors-the importance   or the issues at stake
in the action, the amount in controversy, the parties' relative access to relevant information, and

the parties' resources-uniformly apply to all requests.

        First, Lamaute raises serious employment discrimination allegations in this case, and the

importance of the issues at stake are unquestionable. See Fed. R. Civ. P. 26 advisory committee's

notes to 2015 amendment (citation omitted) (recognizing that cases in public policy spheres, such

as employment practices, "may have importance far beyond the monetary amount involved"). The

Agency does not disagree with the significance of the issues in this case, stating that "workplace

discrimination is unacceptable." Def. 's Opp'n. at 5. Accordingly, the Court finds the importance

of the issues at stake here weighs in favor of compelling production.

       Second, the amount in controversy in this case is considerable. Lamaute asserts that the

amount of damages likely reaches "millions of dollars." Mot. at 13. The Agency disputes her

estimation, but stops short of providing its own estimate. Def.'s Opp'n. at 5. It does, however,

suggest that at least hundreds of thousands of dollars are at stake. Id Given statutory caps on

damages and the relatively smal I difference between Grades 14 and 15 on the GS pay scale, the

Court concludes that the magnitude of damages is hundreds of thousands and not millions of

dollars. Yet, this factor alone does not tilt in favor of one party over another. The amount in

controversy must be compared with the estimated cost of discovery to determine the proposed

discovery's proportionality. See Oxbovv Carbon, 322 F.R.D. at 7-8.

       Third, consideration of the parties' relative access to relevant materials weighs in favor of

Lamaute. The Court finds that Lamaute lacks access to the vast majority of documents she requests,

while the Agency has access. As such, the burden properly "lies heavier on the party who has more




                                                5
         Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 6 of 19




information." Fed. R. Civ. P. 26 advisory committee's notes to 2015 amendment; see also Oxbow

Carbon, 322 F.R.D. at 8.

         Fourth, the Agency's resources are limited. See Def. 's Opp'n., Ex. A, Ohlweiler Deel.

ii~4-7   (stating that there are only 9 attorneys and 2 paralegals in the relevant di vision, and

describing the increased workload related to COVID-19 workplace issues). Nonetheless,

"consideration of the parties' resources does not foreclose discovery requests addressed to an

impecunious party, nor justify unlimited discovery requests addressed to a wealthy party." Fed. R.

Civ. P. 26, advisory committee's note to 2015 amendments. This factor also does not automatically

weigh in favor of one party over another. The resource factor must be considered along with the

burden or expense of producing the requested discovery. See George Washington Univ., 2020 WL

3489478, at   *5.

         The Court will consider the remaining two proportionality factors-the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit-in relation to these findings.

    A. Request for Communications About Lamautc and Pickett

         Lamaute requests that the Agency:

         Request No. 3: "Produce a!l communications-including but not limited to email, fax,
         memorandum, text messages, instant messages sent using third party messaging services
         (such as Google chat and iMessage, Slack)-regarding Denise Lamaute, sent to or from
         the USAID Office of Human Capital and Talent Management, senior leadership, and/or
         Denise Lamaute's supervisors, from the year 2008 until the present."

         Request No. 4: "Produce all communications-including but not limited to email, fax,
         memorandum, text messages, instant messages sent using third party messaging services
         (such as Google chat and iMessage, Slack)--sent by USAID personnel regarding Mark
         Pickett's work performance, qualifications, and/or skills."

Mot., Ex. A, at 6.




                                                 6
       Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 7 of 19



        The Agency asserts that the requests are overbroad and are not proportional to the needs of

the case. Def.'s Opp'n. at 6-13. Instead of responding to the requests in full, the Agency proposes

to produce-or has already produced-a narrower sub-set of documents. Specifically. in response

to Request No. 3, it proposes to produce all communications concerning the selection decision,

Lamaute's skills, qualifications, and work performance, from January 1, 2016 to June 27, 2020

(date of the search), by five individuals: Robert Camilleri, Stephen Little, David Reside, J. Kory

Contreras, and Jeanne Mills. Def. 's Opp'n., Ex. C, Mason-Gale Deel.~~ 6-7. Camilleri, Little, and

Reside served as members of the interview panel for the position at issue. Id. at    ii 6.   Contreras and

Mills were identified by the Agency as employees in the Office of Human Capital and Talent

Management who were involved in the selection process at issue. Id In response to Request No.

4, the Agency offers to produce all communications concerning the selection decision, Pickett's

skills, qualifications, and work performance, from January 1, 2016 to June 27, 2020 (date of the

search), by the same five individuals. Id at   ir~ 10- 12. Lamaute maintains that she is entitled to all
communications responsive to her original requests. Mot. at 8.

       The Court agrees with the Agency that the requests are overbroad and not proportional to

the needs of the case. The requests as written go far beyond merely asking for relevant materials.

Lamaute argues that the communications "bear directly on a determination of the extent to which

factors outside of skills, qualifications, and performances bore on an ultimate promotion decision."

Id. at 8-9. In other words, some of the discovered materials would help demonstrate what actually

motivated the decision-makers to select Pickett over Lamaute. However, Lamaute casts too wide

a net to capture this important information.

       Discovery "should be reasonably related to the circumstances involved in the alleged

discrimination and to a tim~ frame involving the alleged discriminatory conduct and the




                                                   7
       Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 8 of 19



individuals who are allegedly ·involved in that conduct. " Nuskey v. Lambright, 251 F.R.D. 3, 9

(D.D.C. 2008) (internal quotation mark and citation omitted). Lamaute's disparate treatment claim

is based on a single non-promotion event that happened in 2017. See generally Comp!. Request

No. 3 is thus overly broad because it seeks all communications regarding Lamaute sent to or from

approximately 1,200 individuals from 2008 until the present, without regard to whether these

individuals had a direct connection to the promotion decision in 2017. See Def.'s Opp'n., Ex. B,

Willis Deel.~~ 6-7 (ECF No. 26-2) (counting 612 employees in the Office of Human Capital and

Talent Management and 609 senior leaders since January 1, 2008). Similarly, Request No. 4 is

seeks non-relevant information as it asks for communications regarding Pickett made by

approximately 10,000 individuals, without regard to whether these individuals were directly

associated with the promotion decision in 2017. See Def.'s Opp'n., Ex . 13, Willis Deel. ~1~16 - 7

(counting at least 10,314 individuals within USAID workforce since January 1, 2008). The

requests would cover communications to or from hundreds of individuals who had nothing to do

with the promotion decision at issue in this case, and as such, these communications would not

help to determine how the Agency made its promotion decision.

       Lamaute also argues that the requested communications are relevant in another sense,

noting that they "would help prove that she was the most qualified candidate for the position."

Mot. at 9. In other words, the discovered materials may help prove her factual allegation that she

was a better choice for the senior level position. Even if assuming that the relevance standard is

met in this sense, the Court finds that the proposed discovery is not proportional to the needs of

the case. Three proportionality factors--the importance of the discovery in resolving the issues,

the burden and expense of proposed discovery compared to its likely benefit, and the parties'

resources-militate against compelling production.




                                                8
         Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 9 of 19




          Communications by individuals who had no connection to the decision-making process--

even if some of their communications indicate how they perceived Lamautc or Pickett--would

add little practical value to resolving this case. In a non-selection case, the key information is that

considered by the hiring panel. See, e.g., Aka v. Wash. Hosp. Crr., 156 F.3d 1284, 1295-99 (D.C.

Cir. 1998). People's perception of Lamaute or Pickett, whether positive or negative, that would

not have been considered by the hiring panel is not critical information. Additionally, Lamaute has

enough information to make her required showing to support her factual allegation, diminishing

the importance of the discovery in resolving the case. She already has access to objective

information to compare her and Pickett's qualifications. See Comp!.          ilil 62-144. She also has

access to performance reviews and evaluations of Pickett. See Def.'s Opp'n., Ex. C, Mason-Gale

Deel.   ,r~ 15-1   7.

         On the other hand, the burden on the Agency to produce discovery responsive to her

broadly written requests is significant compared to its potential benefit. See Def.'s Opp'n., Ex. A,

Ohlweiler Deel. ~~ 13-17 (estimating more than 12,000 hours to complete responsiveness and

privilege review to respond to the two requests) . Furthermore, requiring the Agency to respond to

the requests in full would impose an unduly heavy burden on the Agency given its limited resource

capacity. See id.       ,r 17   (estimating almost a year to review documents and respond even after

retasking all of its attorneys within the relevant legal division) . The Court finds that the other

proportionality factors do not outweigh these substantial concerns. Thus, the Court will not compel

the Agency to bear the burden of producing the requested discovery in its entirety.

         In contrast, the Agency's proposals are too narrow. Lamaute is entitled to discovery

"reasonably related to the circumstances involved in the alleged discrimination." Nuskey, 251

F.R.D. at 9. The Agency ' s proposal with respect to Request No. 3 excludes certain




                                                      9
      Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 10 of 19




communications reasonably related to the non-selection event, such as communications

concerning Lamaute sent to the hiring committee members. For instance, communications by any

of Lamaute's supervisors who corresponded with the decision-makers about Lamaute, even if not

necessarily concerning her skills, qualifications, and work performance, or the selection decision,

are reasonably related to her case and should be produced. Communications to individuals

associated with the decision-making process is as important as communications .fi'om such

individuals, because it goes . to showing what information the decision-makers may have

considered. Furthermore, the Agency has not provided sufficient basis for confining its discovery

to communications from just five individuals. If, later during the discovery stage, it is identified

that there were other individuals directly associated with the selection process, Lamaute is entitled

to all of their communications (received and sent) regarding Lamaute. The same problems afllict

the Agency's proposal for Request No. 4.

       Lastly, the Agency selected too narrow a time scope. Lamaute is entitled to conduct

discovery over a reasonable time. See Glenn v. Williams, 209 F.R.D. 279, 282 (D.D.C. 2002).

Limiting the discovery period to "a time frame which merely brackets the contested employment

action would foreclose plaintiff from elucidating past practices or identifying a pattern." Nuskey,

251 F.R.D. at 10 (internal quotation mark and citation omitted). For Request No. 3, Lamautc has

chosen 2008-the year she rej,oined the Agency-as the relevant cut-off point, and the Agency

has chosen 2016. It will therefore be ordered that the period of discovery will be from the day

Lamaute rejoined the Agency in 2008 to one year after the promotion decision. See id. (setting the

time scope from the day of plaintiffs employment to six months after her termination). Similarly

for Request No. 4, reasonable time in which to allow discovery is the period from the day Pickett

commenced his employment at the Agency in 1998 to one year after the promotion decision.




                                                10
        Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 11 of 19




          In sum, with respect to Request No. 3, the Court will compel the production of all

 communications concerning Lamaute to orfi'om Robert Camilleri, Stephen Little, David Reside,

 J. Kory Contreras, and Jeanne Mills, as well as all such communications lo or from any other

 individuals directly associated · with the selection process, if further identified during discovery,

 from the day Lamaute rejoined the Agency in 2008 to one year after the promotion decision. With

respect to Request No. 4, the Court will compel the production of all communications concerning

the selection decision, Pickett's skills, qualifications, and work performance to orfi'om the same

five individuals, as well as all such communications lo or fi'om any other individuals directly

associated with the selection process, if further identified during discovery, from the day Pickett

commenced his employment at the Agency in 1998 to one year after the promotion decision.

     B. Request for Documents Related to Pickett's Performance

         Lamaute requests that the Agency:

         Request No. 7: "Produce all performance reviews and evaluations of Mark Pickett since
         1998. Include any notes or lists stating the names of the individuals contacted in the course
         of assessing Mark Pickett's performance, regardless of whether those individuals
         ultimately provided any recorded comments."

Mot., Ex. A, at 7.

         The Agency has produced Pickett's performance reviews and evaluations in its

possession. 2 See Def.'s Opp'n:, Ex. C, Mason-Gale Deel. iJi-115-17. The dispute here concerns

Larnaute's demand for "any notes or lists stating the names of the individuals contacted in the

course of assessing Mark Pickett's performance, regardless of whether those individuals ultimately



2
  Specifically, the Agency has produced Pickett's performance reviews from 20 IO through 2018. Def. 's Opp 'n., Ex.
C, Mason-Gale Deel.~ 17. It represents that it is Agency policy to destroy employee performance records four years
after the date of appraisal, unless required for business use. Id. at~ I 6. Lamaute asks the Court to compel production
of Pickett's performance reviews from 1998 through 2010, Reply at 9 n.4, but she provides no reason to question the
Agency's representation that it has produced all of Pickett's performance reviews in its possession. Thus, the Cou11
will deny this request.



                                                          11
        Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 12 of 19




provided any recorded comments." The Agency objects on the grounds of relevance and

proportionality. Def. 's Opp'n. at 18. The Court finds that Lamaute has not carried her burden of

establishing relevance with regards to the disputed discovery. She presents no explanation on how

the disputed discovery is relevant to her case. See Mot. at 18; Reply at 8-9. As the requesting party,

Lamaute needed to do more than simply conclude that the request is relevant. See Oxbow Carbon,

322 F.R.D. at 5-6. Thus, the Court will deny her motion to compel the production of the disputed

discovery.

      C. Request for Internal Reports and Communications About Diversity and Inclusion

         Lamaute requests that the Agency:

         Request No. 5: "Produce all internally gathered, non-public, statistics, surveys, studies,
         and/or reports on diversity, inclusion, and/or workplace culture at USAID, as well as any
         studies examining, reporting on, and/or comparing workforce diversity across various GS
         levels."

         R quest No. 6: "Produce any communications regarding internal initiatives, programs,
         efforts, and/or committees intended to examine, study, report on, and/or improve diversity,
         including but not limited to the progress and outcomes of those initiatives, especially at
         management levels (GS 14-15) of the organization."

Mot., Ex. A, at 7.

         In response to Request No. 5, the Agency produced three documents, and a partial data set,

and represents that it does not have additional documents responsive to this request that apply to

the entire Agency. Def. 's Opp'n., Ex. B, Willis Deel. ilil 10-11; Def. 's Opp'n., Ex. E, Kenon Deel.

~~   5-8. Yet, the Agency admits that "other operating units within USAID . , . may address

diversity, inclusion, or workplace culture within their operating unit through ad hoc or informal

means." Def. 's Opp'n., Ex. E, Kenon Deel.      ~   9. Lamaute requested all non-public documents

relating to diversity and workplace culture within the Agency, which logically includes its

operating units. Thus, the Agency's response as to Request No. 5 was inadequate.




                                                    12
       Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 13 of 19




        Lamaute has carried her burden of establishing the relevance of non-public documents

relating to diversity, inclusion, and/or workplace culture within her geographic location. See Mot.

at 16-17. It is well established that statistical data and comparative information concerning non-

party employees in the plaintiff's workplace is relevant evidence in a disparate treatment claim.

See., e.g., Pleasants, 208 F.R.D. at 9, If discovery reveals evidence showing a pattern of

discriminatory treatment of other employees in the same protected group as Lamaute, her claim

that she was discriminated against based on her protected class becomes more credible. See Walker

v. Johnson, 798 F.3d 1085, 1092 (D.C. Cir. 2015). Conversely, if there is evidence showing

internal efforts to promote diversity and inclusion, such information also relates to the Agency's

potential defenses, which Lamaute has a right to explore. See United States ex rel. Shamesh, 314

F.R.D. at 8. The Agency has, on the other hand, failed to show why discovery is not proportional

to the needs of the case. It relies solely on the argument that statistical evidence is not important

in individual disparate treatment cases. Def. 's Opp'n. at 14. It does not assert that the discovery

request would impose an undue burden or expense. Because of the importance of the issues at

stake in the action, and Lamaute's lack of access to this information, the Court finds that

considerations of proportionality weigh in favor of production.

        For similar reasons, the Court finds the Agency's refusal to produce any documents in

response to Request No. 6 unjustifiable. The discovery is relevant because communications about

internal efforts to address diversity and inclusion is related to the Agency's potential defenses. Yet,

the Agency has failed to specifically show why the discovery should not be permitted. Simply

stating that the discovery is not proportional to the needs of the case, without any specific

arguments or representations, does not suffice to satisfy its burden. See, e.g., Oxbow Carbon, 322

F.R.D. at 6. Nor does it suffice to claim, without more explanation, that the information is protected




                                                  13
      Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 14 of 19




from disclosure because of privilege. Fed. R. Civ. P. 26(b)(S)(A) ("When a party withholds

information otherwise discoverable by claiming that the information is privileged ... the party

must ... describe the nature of the documents, communications, or tangible things not produced

or disclosed-and do so in a. manner that, without revealing information itself privileged or

protected, will enable other parties to assess the claim.").

        To the extent that these requests seek discovery from all of the operating units within the

Agency, however, the Court finds that it casts too wide a net to capture relevant information. See

Glenn, 209 F.R.D. at 281 (imposing a "geographic limitation" on the documents requested and

interpreting it as the plaintiffs "employing unit"). Lamaute has not shown a particularized

relevance for the production of documents beyond the employing unit that decided not to select

her. See id. at 282. Thus, the Court will limit the discovery to the Europe and Eurasia Bureau, the

''employment unit[], department[], or section[] in which there are employees who are similarly

situated to th~ plaintiff." Id. To put differently, the Court will compel the Agency to produce

discovery responsive to Request No. 5, with the caveat that discovery will he limited to non-public

documents addressing diversity, inclusion, and/or workplace culture within the Europe and Eurasia

Bureau. The Court will compel the Agency to produce discovery responsive to Request No. 6, but

only those communications relating to internal efforts to promote diversity, inclusion, and/or

workplace culture within the Europe and Eurasia Bureau.

       The parties also dispute whether Larnaute is entitled to the full underlying data set that the

Agency provided for the Government Accountability Office Report GAO-20-477, which

"examine[d], among other things, the demographic composition of USAID's workforce in fiscal

years 2002 through 2018, differences between promotion outcomes for racial or ethnic minorities,

and the extent to which USAID has identified workforce diversity issues and worked to address




                                                 14
       Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 15 of 19




those issues." GAO , USAID: Mixed Progress in Increasing Diversity, and Actions Needed to

Consistently      Meet      EEO      Requirements.       Why       GAO       Did      This     Study,

https: //www.gao.gov/products/_gao-20-4 77 (last visited Apr. 16, 2021 ). Lamaute argues that the

Agency's response was inadequate because it produced an incomplete data set, pointing out the

discrepancy between the 1,373 employee records she received to the total of 5,766 unique

employees who worked at the Agency from 2002 to 2018. Mot. at 14. The Agency explains that it

limited production to data about Civil Service employees-- thereby excluding Foreign Service

employees who were counted toward the total employee count-and their year of birth, GS grade,

sex , and race. Def. 's Opp'n. at 16. Lamaute is a Civil Service employee, and her discrimination

claim is based on her sex, race, and age. The Agency asserts that any data related to Foreign Service

employees is not relevant because it applies different policies to hire and promote Foreign Service

employees. Id.

       The Court will not compel the production of the full data set, because the data goes beyond

the type of information that could be used to show a pattern or practice of discrimination related

to the type of discrimination at issue in this case. See Breiterman v. United States Capitol Police ,

324 F.R.D. 24, 33 (D.D.C. 2018) (finding discovery that would encompass types of discrimination

that are not at issue in the complaint as "too broad"). Nonetheless, the Agency ' s response was

insufficient. Since the Agency limited the data set in a way that precludes meaningful interpretation

of promotion data, the Court will compel production of all pre-existing information about Civil

Service employees. Lamaute suggests that the complete and unedited data set would include the

following information about each employee: date of employment; occupation; time in each rank

before promotion; years of prior federal government experience; and receipt of veterans'

preference points. See Mot. 14, n. 21; Reply at 6. The additional information about each Civil




                                                 15
       Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 16 of 19




Service employee will allow reasonably reliable statistical or comparative analysis of the

promotion data. Cf Scales v. George Washington Univ., No. 89-0796-LFO, 1993 U.S. Dist. LEXIS

10692, at *23- 24 (D.D.C. July 27, 1993) (noting that the statistical analysis failed to consider

alternative variables to explain the disparity between white and Black employees in certain

positions).

        Finally, because the PDF format undermines the utility of the data set, the Court will order

that the data be produced in a form in which it is ordinarily maintained or in a reasonably usable

form. See Committee Note to 2006 amendment to Rule 34(b) ("The rule does not require a party

to produce electronically stored information in the form it which it is ordinarily maintained, as

long as it is produced in a reasonably usable form. But the option to produce in a reasonably usable

form does not mean that a responding party is free to convert electronically stored information

from the form in which it is ordinarily maintained to a different form that makes it more difficult

or burdensome for the requesting party to use the information efficiently in the litigation."); see

also Covad Communications Co. v. Revonet, Inc., 260 F.R.D. 5, 9 (D.D.C. 2009) (requiring

production of spreadsheets in native format).

    D. Request for Hiring Po'Jicies, Procedures, and Protocols

        Lamaute requests that the Agency:

       Request No. 8: "Produce all hiring committee policies, procedures, and protocols,
       including both general USAID policies as well as any specific to the Bureau for Europe
       and Eurasia. Additionally, produce any documents pertaining to the interview process,
       including but not limited to policies regarding interviewing candidates, and relating to other
       final steps of the hiring and promotion process."

Mot., Ex. A, at 7.

       The Agency does not dispute the relevance or proportionality of the discovery. It simply

represented that it has produced all responsive documents. Def.'s Opp'n., Ex. D, Contreras Deel.




                                                16
          Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 17 of 19




iiir   5-8 (stating that the Agency has produced all responsive documents); Def. ' s Opp'n ., Ex. C,

Mason-Gale Deel.      il 20 (stating that the   Bureau for Europe and Eurasia docs not have any unique

hiring committee policies, procedures , and protocols) .

           The Agency has since supplemented the record alter a more thorough search. That

additional search and supplementation of the record appears to fully respond to Lamaute ' s request.

Therefore, the Court will not compel a further search or response.

           Lamaute also contends .that the Agency provided broken hyperlinks to access some of the

documents . Reply at. I 0. Providing broken hyperlinks that do not actually enable access to

responsive documents is not an adequate response . See Committee Note to 2006 amendment to

Rule 34(b ). Therefore, the Court will also order the Agency to ensure that all documents are

produced in a reasonably usable form.

       E. Request for Information About the Racial and Gender Composition of Hiring
          Committee Members .

          Lamaute requests that the Agency:

          Request No. 11: "Produce all documents, records , or communications regarding the racial
          and gender composition of hiring committees and interviewers at USAlD and include the
          position's GS-level if available ."

Mot. , Ex. A, at 8.

          The Agency did not produce any documents, representing that it does not maintain

documents responsive to the request. Def.'s Opp'n., Ex. D, Contreras Deel.             ii 11 (stating that

USAID Human Capital and Talent Management does not maintain records of the racial and gender

composition of hiring committees); Def. 's Opp'n., Ex. E, Kenon Deel.        ir 11   (stating that USAlD

Office of Civil Rights and Diversity does not maintain records of the racial and gender composition

of hiring committees). Because "Rule 34 of the Federal Rules of Civil Procedure only requires




                                                      17
       Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 18 of 19




production of documents already in existence," the Agency's response was adequate. Barnes v.

District c~/'Columbia, 281 F.R.D. 53, 54 (D.D.C. 2012).

        The proper method to seek this information 1s through other discovery tools, e.g.,

interrogatories, to the extent that the information sought is relevant and proportional to the needs

of the case. During meet-and-confer and via email exchanges, the parties attempted to negotiate

the scope of the discovery, to b_e produced in the form of a narrative response. Mot. at 20- 21. The

Agency offered to provide a narrative response noting the race and gender of the hiring committee

members for four GS-15 positions for the Bureau for Europe and Eurasia. Mot., Ex. G, at 51.

Lamaute countered, asking for a narrative response identifying the hiring committee members and

their race and gender for GS-13, GS-14, and GS-15 positions since 2008. Id. at 49. The Agency

argues that her demand seeks non-relevant information and imposes an undue burden, estimating

more than 600 hours to compile the information . See Def. 's Opp'n. at 23-24.

        Even setting aside the issue of proper discovery device, the Court finds that the request

seeks non-relevant information and is not proportional to the needs of the case . Lamaute argues

that information about the race and gender composition of hiring committees would "go towards

proving an agency-wide pattern of biased discrimination against non-white, non-male candidates."

Mot. at 21. However, as discussed above, Lamaute is only entitled to conduct discovery within her

employing unit and over a reasonable time in order to probe whether a pattern of discrimination

existed. See, e.g., Glenn, 209 F.R.D. at 281-82. Furthermore, the information requested is only

marginally relevant to her sin.gle-action disparate treatment case, in contrast to the significant

burden required to compile the information. See Def. ' s Opp ' n., Ex. B, Willis Deel.   ,r 13   (stating

that the Agency has hired 1,274 individuals into GS-13 , GS-14 , and GS-15 positions since January

1, 2008); See Def. 's Opp'n., Ex . D, Contreras Deel.   ,r 12-13 (estimating approximately 30 minutes



                                                 18
            Case 1:19-cv-03702-RCL Document 30 Filed 05/18/21 Page 19 of 19




      to obtain information the racial and gender composition of the hiring committee for each position).

      ln fact, acknowledging this burden, Lamaute has offered to bound her request to the names         ?f
      hiring committee members for GS-13 through GS-15 positions from 2008 through the present, and

      to assume the burden of investigating each member's race and gender. Reply at 11. Thus, given

      the substantial burden of the proposed discovery compared to the likely benefit, Agency's limited

      resources, and Lamaute's apparent access to a part of the information sought, the Court will limit

      the discovery to identifying the names of individuals who comprised the hiring committees for

      GS-13, GS-14, and GS-15 positions in the Europe and Eurasia Bureau from 2008 to one year after

      the promotion decision at issue.

IV.       CONCLUSION

             Based on the foregoing, the Court will grant in part and deny in part the motion by separate

      written order.




       Date : - - -- - -- - -                                            Royce C. Lamberth
                                                                         United States District Judge




                                                     19
